UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT



                           No. 00-40503
                         Summary Calendar



                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,


                              VERSUS


               VALENTIN SANCHEZ-LIRA, also known as
                      Juan Sanchez-Hernandez,

                                                 Defendant-Appellant.




           Appeal from the United States District Court
                for the Southern District of Texas
                          (M-99-CR-563-1)
                          August 10, 2001
Before EMILIO M. GARZA, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*

      The attorney appointed to represent Valentin Sanchez-Lira on

appeal has moved for leave to withdraw and has filed a brief as

required by Anders v. California, 386 U.S. 738 (1967).       Although



  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                 1
Sanchez was notified of his right to respond to his counsel’s

motion, Sanchez has not filed a response.

     Our independent review of counsel’s brief and the record

discloses no nonfrivolous issue. Accordingly, the motion for leave

to   withdraw   is   GRANTED,   counsel   is   excused   from   further

responsibilities herein, and the APPEAL IS DISMISSED.      See 5TH CIR.

R. 42.2.




                                   2